STURGIS, Judge
(concurring specially).
In concurring I wish to note that the state relied for conviction on the testimony of two accomplices who had entered pleas of guilty to the same crime but had not been sentenced prior to giving their testimony. I allude to this because appellant urgently challenges the sufficiency of the instructions to the jury relating to the value to be accorded testimony of accomplices. A careful examination of the record discloses no error in that behalf and that the defendant was fairly tried by a jury of his peers, was found and adjudged guilty of the crime of armed robbery, and was sentenced according to law.
Although the crime is heinous and the acts of the defendant and his accomplices were highly brutal, it appears that the trial judge imposed a sentence of thirty years on the appellant and a much lesser sentence *307on his accomplices. We do not profess to» understand nor do we have any control over this circumstance. It will doubtless he taken into account when and if this defendant (prisoner) applies for pardon or parole.